DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 02/24/2021 has been entered.  Claims 1-14 and 16-20 remain pending.  The previous 35 USC 103 rejections are maintained.
	The previous objections of claims 3, 11-13, and 19 are withdrawn in light of Applicant’s amendment.
	The previous rejection of claim 5 under 35 USC 112(b) is withdrawn in light of Applicant’s amendment.
	The previous nonstatutory double patenting rejections are withdrawn in light of the terminal disclaimer as discussed below.
The finality of the last Office action is withdrawn in respect to adding claim 13 to the grounds of 35 USC rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. (US 7,144,948 B2) in view of Nair et al. (US 2013/0211155 A1).
Regarding claims 1, 4-5, and 17-18, Yamauchi et al. disclose 45 mole% of fluoroolefin, 10 mol% of vinyl ether, and 10 mol% of hydroxyl vinyl ether as shown in Example 3.  The fluoroolefin includes a tetrafluoropropylene from a short list (C3/L28-38).  The monomer (b) includes monomer having a hydroxyl group (i), such as 2-hydroxyethyl vinyl ether, 3-hydroxypropyl vinyl ether, 4-hydroxybutylvinyl ether, 4-hydroxycyclohexyl vinyl ether among others which corresponds to monomer (c) of the instant claims (C3/L39-51).  The another 
	However, Yamauchi et al. does not disclose the tetrafluoropropylene is 1,3,3,3-tetrafluoropropene.  Nair et al. teaches 1,3,3,3-tetrafluoropropene as a monomer for copolymers [0002-0003].  Yamauchi et al. and Nair et al. are analogous art concerned with similar technical difficulty, namely tetrafluoropropene.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute the tetrafluoropropylene  per the teachings of Yamauchi et al. with 1,3,3,3-tetrafluoropropene as per the teachings of Nair et al., and the motivation to do so would have been as Nair et al. suggests 1,3,3,3-tetrafluoropropene has a low global warming potential and may be used as a monomer for copolymers [0003].  
	Regarding claims 2-3 and 6, Yamauchi et al. disclose the vinyl ester includes vinyl acetate, vinyl propionate, vinyl butyrate, vinyl pivalate, vinyl caproate (C4/L18-44).  In Example 4, VEOVA 10 is used.  It would have been obvious to one of ordinary skill before the effective filing date to substitute the vinyl ether with the vinyl ester since both are functional equivalents of monomer (c) which provides compatibility with the curing, plasticity of the coating film (C4/L18-44).  
	Regarding claim 14, Yamauchi et al. disclose 35-65 mol% of fluoroolefin(a), 1-30 mol% of (b) a monomer having a curable functional group and 20-60 mol% of monomer (c) another copolymerizable monomer (C3/L1-10).  Each of the monomeric units overlap the claimed range and similar properties would be expected.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
	Regarding claim 16, Yamauchi et al. disclose a powder coating composition (C6/L58-C7/L3).
	
	
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. (US 7,144,948 B2) in view of Nair et al. (US 2013/0211155 A1) as applied to claim 1 above, and further in view of Masuda et al. (US 2009/0043062 A1).
Regarding claims 7-8, Yamauchi et al. discloses a composition as shown above in claim 1.
	However, Yamauchi et al. does not disclose the copolymer has a number average molecular weight of between 5000 and 10000.  Masuda et al. teaches the number average molecular weight of the fluorinated copolymer is form 10,000 to 22,000 which is within the claimed range of claim 7 and overlaps the claimed range of claim 8 [0061].   Yamauchi et al. and Masuda et al. are analogous art concerned with similar technical difficulty, namely powder coatings containing fluoroolefin polymers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try obtaining a polymer per the teachings of Yamauchi et al. with the molecular weight as per the teachings of Masuda et al. so that the number of crosslinkable functional groups per molecule will be sufficient and the strength of the coated film after a crosslinking reaction will be good, and a coated film having a good appearance would be obtained [0061].


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. (US 7,144,948 B2) in view of Nair et al. (US 2013/0211155 A1).
	Regarding claim 11, Yamauchi et al. disclose fluoroolefin, vinyl ether, and hydroxyl vinyl ether as shown in Example 3.  The fluoroolefin includes a tetrafluoropropylene from a short list (C3/L28-38).  The monomer (b) includes monomer having a hydroxyl group (i), such as 2-hydroxyethyl vinyl ether, 3-hydroxypropyl vinyl ether, 4-hydroxybutylvinyl ether, 4-hydroxycyclohexyl vinyl ether among others which corresponds to monomer (c) of the instant claims (C3/L39-51).  The another copolymerizable monomer (c) includes a vinyl ester as well as vinyl ethers (C4/L18-44).  As shown in Example 3, only the vinyl ether, cyclohexyl vinyl ether is used.  Yamauchi et al. disclose 35-65 mol% of fluoroolefin(a), 1-30 mol% of (b) a monomer having a curable functional group and 20-60 mol% of monomer (c) another copolymerizable monomer (C3/L1-10).  Each of the monomeric units overlap the claimed range and similar properties would be expected.  
	However, Yamauchi et al. does not disclose the tetrafluoropropylene is 1,3,3,3-tetrafluoropropene.  Nair et al. teaches 1,3,3,3-tetrafluoropropene as a monomer for copolymers [0002-0003].  Yamauchi et al. and Nair et al. are analogous art concerned with similar technical difficulty, namely tetrafluoropropene.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute the tetrafluoropropylene  per the teachings of Yamauchi et al. with 1,3,3,3-tetrafluoropropene as per the teachings of Nair et al., and the motivation to do so would have been as Nair et al. suggests 1,3,3,3-tetrafluoropropene has a low global warming potential and may be used as a monomer for copolymers [0003].  
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
	Regarding claim 12, Yamauchi et al. disclose the vinyl ether includes ethyl vinyl ether (C4/L18-44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the cyclohexyl vinyl ether with ethyl vinyl ether which is functional equivalent of vinyl ether (C4/L18-44).
	Regarding claim 13, Yamauchi et al. discloses VeoVa10 as examples of a vinyl ester as shown in Table.  It would have been obvious to one of ordinary skill in the art before the effective filing date to add a vinyl ester such as VeoVa10 since such monomers are suitable as monomer (c) which are compatible with the curing agent and the plasticity of the coating film improves (C4/L18-44).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. (US 7,144,948 B2) in view of Nair et al. (US 2013/0211155 A1).
	Regarding claim 19, Yamauchi et al. disclose fluoroolefin, vinyl ether, and hydroxyl vinyl ether as shown in Example 3.  The fluoroolefin includes a tetrafluoropropylene from a short list (C3/L28-38).  The monomer (b) includes monomer having a hydroxyl group (i), such as 2-hydroxyethyl vinyl ether, 3-hydroxypropyl vinyl ether, 4-hydroxybutylvinyl ether, 4-hydroxycyclohexyl vinyl ether among others which corresponds to monomer (c) of the instant 
	However, Yamauchi et al. does not disclose the tetrafluoropropylene is 1,3,3,3-tetrafluoropropene.  Nair et al. teaches 1,3,3,3-tetrafluoropropene as a monomer for copolymers [0002-0003].  Yamauchi et al. and Nair et al. are analogous art concerned with similar technical difficulty, namely tetrafluoropropene.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute the tetrafluoropropylene  per the teachings of Yamauchi et al. with 1,3,3,3-tetrafluoropropene as per the teachings of Nair et al., and the motivation to do so would have been as Nair et al. suggests 1,3,3,3-tetrafluoropropene has a low global warming potential and may be used as a monomer for copolymers [0003].  
	Regarding the overlapping amounts of the monomers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
Regarding claim 20, Yamauchi et al. disclose the polymer is removed from the polymerization medium as shown in Synthesis Example 3.  Therefore, the copolymer is well above 70 wt%.

Response to Arguments
Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) Applicant’s argument that US 2013/0211155 to Nair et al. is disqualified as prior art (page 5) is not persuasive.  Applicant applies the exception rule of USC 12(b)(2)(c) to certify that the subject matter disclosed in Nair and the subject matter disclosed in the present patent application serial no. 16/220189 were, not later than the effective filing date of the claimed invention in present application serial no. 16/220,189, wholly owned by or subject to an obligation of assignment to the same person/organization.  However, the Nair reference also applies as a 102(a)(1) reference and not only a 102(a)(2) reference based on 35 USC 103.  Establishing common ownership overcomes a 35 USC 103 rejection based on prior art under 35 USC 102(a)(2).  See MPEP § 2152.06.  The 102(b)(1) exceptions apply to 102(a)(1) prior art.  Therefore, the 35 USC 103 rejections are maintained.
B) Claim 13 has been added to grounds of the rejection of claims 11-12 under 35USC 103 above.  Also the solvent is added to the discussion of claims 19 and 20.  Therefore, this rejection is a non-final rejection.

Terminal Disclaimer
The terminal disclaimer filed on 11/17/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 9624325 and 10435580 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, Yamuauchi et al. (US 7,144,948 B2) disclose in Synthesis Examples 1-6, the solid content ranges from 38 -41 wt%.  Based on calculations, the amount of organic solvent is 59-62 wt%.  However, Yamauchi et al. do not teach or suggest the composition comprises 15-50 wt% solvent.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/            Primary Examiner, Art Unit 1767